—In an action, to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated September 15, 1997, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
It is well settled that a plaintiff in a trip and fall case must demonstrate that the defendant either created the dangerous condition which caused the accident, or that the defendant had actual or constructive notice of the condition and failed to remedy it in a reasonable time. To constitute constructive notice, a defect must be visible and apparent and it must exist for a sufficient length of time prior to the accident to permit the defendant to discover and remedy it (see, Gordon v American Museum of Natural History, 67 NY2d 836; Ligon v Waldbaum, Inc., 234 AD2d 347). Contrary to the defendants’ contention, the deposition testimony reveals that there is an issue of fact as to whether the defendants had actual or constructive notice of the allegedly dangerous condition. In addition, we reject the defendants’ contention that the allegedly dangerous condition was not unreasonably dangerous as a matter of law. Thus, the Supreme Court properly denied the defendants’ motion for summary judgment. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.